Pursuant to Ind.Appellate Rule 65(D),

                                                            FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                       Jan 17 2012, 8:45 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
                                                                 CLERK
case.                                                          of the supreme court,
                                                               court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JEFF SHOULDERS                                   GREGORY F. ZOELLER
Law Offices of Steven K. Deig, LLC               Attorney General of Indiana
Evansville, Indiana
                                                 ANGELA N. SANCHEZ
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

TYRONE TAPP,                                     )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 82A05-1106-CR-275
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                 APPEAL FROM THE VANDERBURGH CIRCUIT COURT
                          The Honorable Carl A. Heldt, Judge
                         The Honorable Kelli E. Fink, Magistrate
                             Cause No. 82C01-1004-FB-432



                                      January 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Tyrone Tapp appeals his conviction as an habitual offender. Tapp raises one

issue, which we revise and restate as whether the trial court’s denial of his motion to

dismiss the habitual offender allegation constitutes reversible error. We affirm.

       The relevant facts follow. On April 6, 2010, the State charged Tapp with robbery

resulting in bodily injury as a class B felony, three counts of resisting law enforcement as

class D felonies, and criminal recklessness as a class A misdemeanor. On June 24, 2010,

the State filed an information alleging that Tapp was an habitual offender, and the court

scheduled a hearing for July 12, 2010 to advise Tapp of the habitual offender allegation.

Tapp was present in court for the July 12, 2010 hearing, but his counsel did not appear

and the court noted that it was “not going to do anything without [Tapp’s] attorney being

present” and that the next scheduled court date was July 23, 2010.1 Transcript at 309.

On April 25, 2011, the first day of Tapp’s jury trial, the State dismissed one of the counts

of resisting law enforcement as a class D felony.

       On April 26, 2011, the second day of trial, Tapp’s counsel stated that “Tapp ha[d]

not been arraigned on the Habitual Offender charge filed against him in this Court,” that

it “was my contention that he was never informed by the Judge of the Habitual Offender

Enhancement,” and that “as a consequence, it should be dismissed.” Id. at 256.

       Tapp’s counsel was placed under oath and made a statement regarding his

knowledge of the habitual offender allegation and his recollection of his communications

with Tapp. During his testimony, Tapp’s counsel indicated that a copy of the habitual

offender charge was served on him in June 2010 and that he had it since that time.

       1
           The record does not include a transcript of the July 23, 2010 proceedings.
                                                      2
Tapp’s counsel testified that Tapp “had a copy of the docket probably dated in December

2010 from the inception of the case . . . .” Id. at 279. Tapp’s counsel testified that he did

not know whether he had given an habitual offender form or the habitual offender charge

to Tapp. When asked if he had informed Tapp that the habitual offender charge had been

filed, Tapp’s counsel testified: “I think so, but I’m not certain.” Id. at 280. Tapp’s

counsel indicated that Tapp was present when the State obtained an order from the court

that Tapp provide fingerprints for use in the habitual offender phase and that Tapp was on

notice, at that time, that there was an habitual offender charge filed against him. In ruling

on Tapp’s motion to dismiss, the trial court noted that the habitual offender count was

filed in open court on June 24, 2010; that Tapp’s counsel had a copy of the count shortly

after it was filed; that according to the docket Tapp had requested copies of the docket

mailed to him and that copies had been mailed on July 14, 2010, February 7, 2011, and

April 13, 2011; and that an habitual offender count had been previously filed against

Tapp under another cause number. The court denied Tapp’s motion and read the habitual

offender allegation to Tapp.

       The jury found Tapp guilty of robbery resulting in bodily injury as a class B

felony, two counts of resisting law enforcement as class D felonies, and criminal

recklessness as a class A misdemeanor, and the jury found that Tapp is an habitual

offender. The court sentenced Tapp to fifteen years for his conviction for robbery as a

class B felony, which was enhanced by twenty-five years due to the habitual offender

finding, six years for each of his convictions for resisting law enforcement as class D

felonies, and one year for his conviction for criminal recklessness as a class A
                                             3
misdemeanor, with all sentences to be served concurrently with each other. Accordingly,

Tapp was sentenced to an aggregate term of forty years.

       The sole issue is whether the trial court’s denial of Tapp’s motion to dismiss the

habitual offender allegation constitutes reversible error. Tapp maintains that he was not

advised of the habitual offender charge filed against him on June 24, 2010, that he “was

prejudiced in that he would have sought a plea agreement and pled guilty had he known

of the habitual offender charge,” and that his “conviction as a habitual offender should be

reversed.” Appellant’s Brief at 3. The State argues that Tapp was not prejudiced by the

trial court’s failure to formally advise him of the habitual offender allegation until shortly

before the second phase of trial. In support of its argument, the State argues that Tapp’s

counsel was fully aware of the charge and was fully prepared to defend against the

allegation, that Tapp had actual knowledge of the charge five days prior to the start of

trial, and that Tapp did not claim he was unaware of the meaning or consequences of the

charge. The State also argues that Tapp’s “bare assertion that he would have pled guilty

had he been advised of the charge earlier is insufficient to show prejudice” and that Tapp

never expressed a desire to plead guilty prior to trial or made an attempt in the five days

remaining before trial to negotiate a plea agreement. Appellee’s Brief at 5.

       We review a trial court’s denial of a motion to dismiss for an abuse of discretion.

Ingram v. State, 760 N.E.2d 615, 618 (Ind. Ct. App. 2001) (citing Sivels v. State, 741

N.E.2d 1197, 1202 (Ind. 2001); Johnston v. State, 530 N.E.2d 1179, 1180 (Ind. 1988)),

trans. denied. In reviewing a trial court’s decision for an abuse of discretion, we reverse

only where the decision is clearly against the logic and effect of the facts and
                                              4
circumstances before the court. Id. (citing Joyner v. State, 678 N.E.2d 386, 390 (Ind.

1997), reh’g denied).

       An habitual offender charge is subject to the same procedural safeguards as any

criminal offense. Lampkins v. State, 682 N.E.2d 1268, 1273 (Ind. 1997), modified on

reh’g on other grounds, 685 N.E.2d 698. At an arraignment the accused is brought before

the court, notified of the charges against him, and then asked for his plea, and notification

of the charges is usually achieved by reading the information or indictment to the

accused. Shelton v. State, 490 N.E.2d 738, 744 (Ind. 1986). However, failure to hold an

initial hearing on an habitual offender count is not reversible error unless it results in

prejudice. Lampkins, 682 N.E.2d at 1273-1274 (citing Shelton, 490 N.E.2d at 744).

“And even though defendant does not have actual knowledge of the habitual offender

charge, prejudice is not necessarily the result if defendant’s counsel has knowledge of the

habitual offender count.” Id. at 1274.

       Here, the record reveals that the State filed an information alleging that Tapp was

an habitual offender on June 24, 2010, and that Tapp’s counsel indicated that a copy of

the habitual offender charge had been served on Tapp’s counsel in June 2010 and that he

had it since that time. Tapp’s counsel further testified that Tapp “had a copy of the

docket probably dated in December 2010 from the inception of the case . . . .” Transcript

at 279. Tapp was present at the hearing on April 20, 2011, at which the State obtained an

order from the court for Tapp to provide fingerprints for use in the habitual offender

phase of the trial, and Tapp’s counsel indicated that Tapp was on notice, at that time, of

the habitual offender allegation. The chronological case summary (the “CCS”) shows
                                             5
that a copy of the CCS was mailed to Tapp at his request on July 14, 2010, and that a

copy of the docket sheet was mailed to Tapp at his request on February 7, 2011, and

April 13, 2011. Tapp’s counsel was prepared to defend and represented Tapp during the

habitual offender phase of the proceedings. Tapp does not point to the record to show

that he expressed a desire to plead guilty or to negotiate a plea agreement prior to trial or

during the time after he became aware of the habitual offender allegation.

       Based upon the record, we cannot say that any failure to properly arraign Tapp

with respect to the habitual offender allegation resulted in prejudice to Tapp and thus we

find no reversible error. See Lampkins, 682 N.E.2d at 1274 (noting that the defendant’s

counsel knew of the habitual offender charge at least four days before trial and that

defendant’s counsel represented the defendant’s interest at the habitual offender phase of

the trial and holding that although the State should have properly arraigned the defendant

on the habitual offender charge the failure to do so did not result in prejudice to the

defendant and thus the error was harmless); Ashley v. State, 493 N.E.2d 768, 771-772

(Ind. 1986) (finding no prejudice in the lack of an arraignment where the defendant had

been aware of the habitual offender charge and had notice of the specific prior

convictions).

       For the foregoing reasons, we affirm Tapp’s habitual offender conviction.

       Affirmed.

MAY, J., and CRONE, J., concur.




                                             6